Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1  
	In claims 7-8, the phrase “layered back section layered front section” is clearly a typo, but its meaning is unclear.
	For the purposes of Examination on the merits, Examiner takes the phrase to mean “layered back section”.
With Respect to Claim 8  
	Claim 8 is not grammatically correct or a proper sentence.
It recites the limitation "the first plurality of magnets attached to the front support” and “the second plurality of magnets attached to the back support”.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of Examination on the merits, Examiner takes these phrases to be a typo and to mean “the first/second plurality of magnets are attached to the front/back support” as that appears to be the intent based upon Examiner’s understanding of the invention.
With Respect to Claims 2-13  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,277,804 to Gennodie (Gennodie) in view of U.S. Patent #8,358,513 to Kim (Kim), either alone or further in view of U.S. Patent Publication #2017/0354229 to Berkley (Berkley).
With Respect to Claim 1  
	Gennodie discloses a wallet (40 and related structure), comprising: a layered front section (front wall/section including 80b) including a plurality of front layers (noting at least the interior layer, exterior layer, and shied 80b); a layered back section (back wall/section including 80a)  including a plurality of back layers (noting at least the interior layer, exterior layer, and shied 80a) wherein the layered front side and the layered back side are arranged to form a compartment; and a fastener (70A) on the front section and a fastener (70B) on the back section that permit coupling of the wallet to at least one of an external object and an external surface (it is capable of coupling to an external object or external surface having appropriate mating attachment means), and that any of various fastening means can be used for the fasteners (Col. 7 lines 22-34); but does not disclose a first plurality of magnets disposed within the layered front section so as not to be physically exposed on a front surface of the wallet; a second plurality of magnets disposed within the layered back section layered front section so as not to be physically exposed on a back surface of the wallet; wherein the wallet is magnetically coupleable to at least one of an external object and an external surface.
Kim discloses forming a magnetic attachment structure comprising a plurality of magnets (see magnet M, and FIGS. 3 and 6 showing two such magnets) disposed within a layered front/rear section so as not to be physically exposed on a front surface of the layered front/rear section (FIG. 3).  
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Gennodie to use any suitable attachment mechanism, to use the magnetic attachment mechanism taught by Kim (i.e. a plurality of magnets disposed within the layered section on each of the front and rear sections) for the art known benefits of this attachment mechanism (e.g. automatic fastening without requiring precise placement, no external fastener structure to catch or hook on other objects and the lack of which also enhances aesthetic appeal, utility in attaching metallic structures that are not themselves magnets, etc), for the benefits disclosed by Gennodie for its structure, and/or as a mere selection of an art appropriate fastening mechanism to use or at most a mere substitution of one art known fastening mechanism for another which does not patentably distinguish over the prior art (MPEP 2144.04). For clarity, although claim 1 only relates to the magnet structure on the wallet, it is Examiner’s position that the combination also renders obvious making the same modification of using internally embedded magnets as taught by Kim for any or all of the other attachment structures (70A/B) as well, and this rejection also encompasses making that further modification as well.
Alternately, although Examiner maintains that the disclosures of Gennodie and Kim are sufficient to motivate one of ordinary skill in the art to use the magnetic fastener of Kim as the Gennodie fastener, Berkley discloses using a magnetic attachment as a substitute for hook and loop fastener, as well as specifically using magnetic attachment in place of hook and loop fastener to attach a wallet to a phone case in similar fashion to Gennodie, which provides additional motivation for or evidence of the obviousness of using a magnetic fastener such as that of Kim for this purpose. 
With Respect to Claim 2  
The wallet of claim 1 wherein the plurality of front layers include a front portion (noting layers surrounding shield 80b) and a front support (shield 80b).
Alternately, Kim discloses the use of a plate (111) to secure the magnets in position (noting disclosure to insert them into the plate or mount them at one surface thereof), which renders obvious the use of a plate for this purpose, and the plate constitutes a front support as claimed.  
With Respect to Claim 3  
The wallet of claim 2 wherein the plurality of back layers include a back portion (noting layers surrounding shield 80b) and a back support (shield 80b).  
Alternately, Kim discloses the use of a plate (111) to secure the magnets in position (noting disclosure to insert them into the plate or mount them at one surface thereof), which renders obvious the use of a plate for this purpose, and the plate constitutes a front support as claimed.  
With Respect to Claim 7  
The wallet of claim 1 wherein the external object comprises a case for a portable electronic device including a first set of magnets and the external surface comprises a mounting surface to which is affixed a surface-side attachment including a second set of magnets (inasmuch the structure is capable of being coupled to either of these objects with appropriate surfaces and appropriately located mating magnets).  
With Respect to Claim 8  
The wallet of claim 3 but does not disclose wherein the first plurality of magnets attached to the front support and the second plurality of magnets attached to the back support.  
However, Kim discloses attaching its plurality of magnets to a support/plate located in the wallet, similar to the support/shield of Gennodie (it is noted that it discloses attaching them within the support/plate 111 or alternately on one side of it).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Kim to attach the magnets to a similar support/plate, to attach the magnets of the combination to the shields (80a/b) or to add an additional plate similar to 111 to attach them to, in order to secure the magnets in position and/or as a mere selection of an art appropriate magnetic structure to use. Either of these modifications are sufficient to meet the limitations of the claim.
With Respect to Claim 9  
The wallet of claim 8 and a magnet proximate a top end and a magnet proximate the bottom end (per Kim), but does not disclose wherein a first plural subset of the first plurality of magnets are attached proximate a top end of the front support and a second plural subset of the first plurality of magnets are attached proximate a bottom end of the front support.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to add additional magnets proximate the top end and bottom end (e.g. an additional magnet at each corner, or more magnets in various locations as desired) in order to provide a stronger connection between the parts, to allow for the use of smaller/thinner/weaker magnets to reduce the profile of the structure, and/or as doing so constitutes at most a mere duplication of parts which does not patentably distinguish over the prior art (MPEP 2144.04).
Claims 1-3, 7-9, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,277,804 to Gennodie (Gennodie) in view of U.S. Patent #8,358,513 to Kim (Kim), either alone or further in view of U.S. Patent Publication #2017/0354229 to Berkley (Berkley) and/or U.S. Patent Publication #2016/0106202 to Ford (Ford).
With Respect to Claims 1-3, 7-9, and 14  
As to claim 14, Gennodie in view of Kim, either alone or further in view of Berkley (see the rejection of claim 1 above for details of the combination) discloses a mounting system, comprising: a device-side attachment including a first plurality of magnets (70B on the device case/cover, formed as embedded magnets M per Kim) disposed in a protective cover (30) for an electronic device, a wallet (40) including a second plurality of magnets (70A on the wallet, formed as embedded magnets M per Kim) and a third plurality of magnets (70B on the wallet, formed as embedded magnets M per Kim), wherein at least one of the first plurality of magnets is arranged to attractively couple with at least one of the second plurality of magnets (per Gennodie’s disclosure of these attachment mechanisms attaching together); a surface-side attachment (noting surface of 52 that mates with 40) including a fourth plurality of magnets (70A formed as embedded magnets M per Kim) wherein at least one of the fourth plurality of magnets is arranged to attractively couple with at least one of the third plurality of magnets (per Gennodie’s disclosure of these attachment mechanisms attaching together); wherein the wallet (40 as modified) includes a layered front section having a first plurality of layers and a layered back section having a second plurality of layers arranged to form a compartment and wherein the second plurality of magnets are disposed within the layered front section and the third plurality of magnets are disposed within the layered back section so that neither the second plurality of magnets nor the third plurality of magnets are physically exposed on a surface of the wallet (per Kim’s disclosure to embed magnets such that they are not disposed). 
Alternately, although Examiner maintains that Kim’s disclosure of having magnets embedded between layers such that they are not exposed is sufficient motivation to do so for all of the magnetic attachments to be used, to the degree that Kim shows exposed magnets on the structure attached to its support, Ford discloses forming a device-side attachment including a first plurality of magnets disposed in a protective case/cover for an electronic device so as not to be physically exposed on a back/mating surface ([0021], noting particularly mounting the magnets within the mating surface 114 and covered by material to conceal them); it is noted further that Ford also discloses an additional benefit of magnetic connectors being that they allow for manual separation without having to disassemble a fastener connection and an additional benefit of embedding the magnets to be that it allows for changing the magnitude of magnetic attraction by altering the distance between the exterior/mating surface of the structure the magnets are mounted in and the outer surface of the embedded magnets (i.e. embedding the magnets deeper reduces the attractive force). The disclosure of Ford therefore provides sufficient or additional motivation to embed multiple pluralities of magnets such that they are not exposed as claimed, and/or additional evidence of the obviousness of this construction per Kim. 
This combination is provided as an additional rejection of claims 1-3 and 7-9, as it similarly meets all of their limitations, and provides additional evidence of the obviousness of the modification of using a plurality of embedded magnets that are not exposed. It is noted that as to claim 9, Ford’s disclosure of a first plural subset of a first plurality of magnets proximate a top end of its case and a second plural subset of a first plurality of magnets proximate the bottom end of its case provide additional motivation for or evidence of the obviousness of using multiple plural subsets of magnets as the attachment mechanism.
With Respect to Claim 16  
A system, comprising: a device-side attachment including a first plurality of magnets disposed in a protective cover (30 per Gennodie, as modified) for an electronic device (per Kim or Kim and Ford); a wallet (40 per Gennodie, as modified) including a layered front section having a first plurality of layers (noting 80B and the layers surrounding it), a layered back section having a second plurality of layers (noting 80A and the layers surrounding it) and a second plurality of magnets disposed within at least one of the layered sections so as not to be physically exposed on a back surface of the wallet (per Kim); wherein at least one of the first plurality of magnets is arranged to attractively couple with at least one of the second plurality of magnets and wherein the layered front section and the layered back section form a compartment (each section separately forms a compartment which is sufficient to meet this claim language; alternately the two together also form a compartment between them to the extent claimed).  
With Respect to Claim 17  
The system of claim 16 wherein the second plurality of magnets includes a first plural subset of magnets disposed within the layered front section and a second plural subset of magnets disposed within the layered back section (Gennodie discloses fasteners on both sides of the wallet, and so the combination renders obvious using a plurality of magnets on both sides as the fasteners per Kim, see also the rejection of claim 14 above for details).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,277,804 to Gennodie (Gennodie) in view of U.S. Patent #8,358,513 to Kim (Kim), either alone or further in view of U.S. Patent Publication #2017/0354229 to Berkley (Berkley) and/or U.S. Patent Publication #2016/0106202 to Ford (Ford) as applied to claim 2/3 above, and further in view of U.S. Patent Publication #2007/0109130 to Edenfield (Edenfield).
With Respect to Claim 4  
The wallet of claim 2 wherein the plurality of front layers further include a front shield (80b) that is RFID blocking, but does not explicitly detail a material and so does not disclose that it is metallic.
  However, Edenfield discloses the use of metallic materials for an inner layer of a wallet in order to block RFID signals.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, based on the disclosure of Edenfield, to form the front shield out of a metallic material, for the art known benefits of a given metallic material, as a mere selection of an art appropriate RFID blocking material to use, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
With Respect to Claim 5  
The wallet of claim 3 wherein the plurality of back layers further include a metallic back shield (80a) that is RFID blocking, but does not explicitly detail a material and so does not disclose that it is metallic.
  However, Edenfield discloses the use of metallic materials for an inner layer of a wallet in order to block RFID signals.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, based on the disclosure of Edenfield, to form the front shield out of a metallic material, for the art known benefits of a given metallic material, as a mere selection of an art appropriate RFID blocking material to use, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
Claims 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,277,804 to Gennodie (Gennodie) in view of U.S. Patent #8,358,513 to Kim (Kim), either alone or further in view of U.S. Patent Publication #2017/0354229 to Berkley (Berkley) and/or U.S. Patent Publication #2016/0106202 to Ford (Ford) as applied to claim 5 above, and further in view of U.S. Patent Publication #2015/0027831 to Case (Case).
With Respect to Claim 6  
The wallet of claim 5, that the metallic shields could be located in other positions rather than embedded inside of the walls (e.g. use as a separate card, Col. 6 lines 25-28), and that the wallet and details thereof are merely exemplary and non-limiting (Col. 5 lines 49-53), but does not disclose wherein the metallic front shield and the metallic back shield form opposing interior surfaces of the compartment.  
However, Case discloses forming a wallet with an RFID blocking liner (40) ([0007], [0010]) which lining is disclosed as forming the interior of the structure it is attached to.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Case, to use an RFID blocking liner (40) as taught by Case on the wallet of the combination in place of the shield, in order to reduce the number of parts, and/or as a mere substitution of one art known RFID blocking structure for another.
	Taking the metallic front shield and metallic back shield to be the RFID blocking liner, and the front support and back support to be the plate (111 per Kim) that supports the magnets) and the front and back portions to be the respective outer walls of the wallet, all of the limitations of the claim are met.   
With Respect to Claim 10  
The wallet of claim 6 wherein the front support is interposed between the metallic front shield and the front portion and wherein the back support is interposed between the metallic back shield and the back portion.  
With Respect to Claim 11  
The wallet of claim 6 further including a divider (noting divider forming pocket 48B or pocket 48C) interposed between the metallic front shield and the metallic back shield (as it is located between the two), the divider being positioned to divide the compartment into a first compartment space and a second compartment space (it divides one pocket from another and thus divides the compartment into a first compartment space in front of the divider and a second compartment space behind the divider).  
Claims 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,277,804 to Gennodie (Gennodie) in view of U.S. Patent #8,358,513 to Kim (Kim), either alone or further in view of U.S. Patent Publication #2017/0354229 to Berkley (Berkley) and/or U.S. Patent Publication #2016/0106202 to Ford (Ford) as applied to claim 5 above, and further in view of U.S. Patent #8,567,459 to Kitchen (Kitchen).
With Respect to Claim 6  
The wallet of claim 5, that the metallic shields could be located in other positions rather than embedded inside of the walls (e.g. use as a separate card, Col. 6 lines 25-28), and that the wallet and details thereof are merely exemplary and non-limiting (Col. 5 lines 49-53), but does not disclose wherein the metallic front shield and the metallic back shield form opposing interior surfaces of the compartment.  
However, Kitchen discloses a wallet structure including electromagnetic shielding comprising a metallic front shield (102) forming an interior surface of the compartment, and a metallic back shield (202) forming an opposing interior surface of the compartment.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure 	of Kitchen, to use a wallet structure as taught by Kitchen as the wallet structure of the combination (for clarity, adding a metallic plate 111 and magnets M per Kim as part of the combination) for the benefits disclosed by Kitchen for its wallet structure and/or as a mere selection of an art appropriate wallet structure to use or at most a mere substitution of one art known wallet structure for another.
With Respect to Claim 10  
The wallet of claim 6 wherein the front support is interposed between the metallic front shield and the front portion and wherein the back support is interposed between the metallic back shield and the back portion (i.e. the shields are the innermost layer, the front/back supports are the plates 111 to secure the magnets per Kim, and the back portion is the outermost wall of the wallet).  
With Respect to Claim 11  
The wallet of claim 6 further including a divider (tabs 206 or arms 116 constitute such a divider) interposed between the metallic front shield and the metallic back shield, the divider being positioned to divide the compartment into a first compartment space and a second compartment space (each of the tabs 206 or arms 116 divide the compartment into separate compartment spaces to hold cards on one side of the tab/arm and other objects on the other side).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,277,804 to Gennodie (Gennodie) in view of U.S. Patent #8,358,513 to Kim (Kim), either alone or further in view of U.S. Patent Publication #2017/0354229 to Berkley (Berkley) and/or U.S. Patent Publication #2016/0106202 to Ford (Ford) as applied to claim 1 above, and further in view of U.S. Patent Publication #2017/0265610 to Smith (Smith).
With Respect to Claim 12  
Genoddie in view of Kim and Berkley, either alone or further in view of Ford as applied to claim 1 above discloses the wallet of claim 1, and that the wallet and details thereof are merely exemplary and non-limiting (Col. 5 lines 49-53), but does not disclose wherein the layered front section defines a content removal slot facilitating visual access to the compartment.  
However, Smith discloses forming a wallet structure for holding a plurality of cards with front and rear walls and wherein the front section defines a content removal slot (noting window 104) facilitating visual access to the compartment, and which also assists in removal of objects from within the compartment. Smith further discloses benefits to its double shell structure, such as clamping the cards inside to allow fanning them out of an opening between the two shells on one side to allow viewing all of the cards at once and removing only those desired to be removed (see e.g. [0030-0031]).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Smith, to add a content removal slot as taught by Smith (either by adding a cutout similar to 104 to the front section or alternately by forming the wallet structure of the combination similar to that of Smith but modified to include the interior shields (80a/b) as taught by Gennodie for the benefits disclosed for them and also the magnets per Kim for their disclosed benefits (i.e. permitting magnetic attraction). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,277,804 to Gennodie (Gennodie) in view of U.S. Patent #8,358,513 to Kim (Kim), either alone or further in view of U.S. Patent Publication #2017/0354229 to Berkley (Berkley) and/or U.S. Patent Publication #2016/0106202 to Ford (Ford) as applied to claim 1 above, and further in view of U.S. Patent Publication #2019/0055062 to Winn (Winn).
With Respect to Claim 13  
The wallet of claim 1 and the use of a hand strap/loop (noting 60) attached to the layered back section of the wallet (40) as well as any of the other accessories (see also FIG. 7 showing it on the wallet), but does not disclose wherein the layered back section includes a loop element and defines a loop slot wherein the loop element is configured to slide between a looped position and a flattened position within the loop slot.
However, Winn discloses forming a back section of a container/case to include a loop element (710 and related structure) and the back section defines a loop slot (channel 730) wherein the loop element is configured to slide between a looped position and a flattened position within the loop slot (FIGS. 2-3); it is noted that Winn discloses in [0020] that its loop is usable on virtually any object that may be fitted with a handle including carrying cases or any other device commonly used to store and carry items.  
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Winn, to add a loop element and loop slot as taught by Winn to the back section of the wallet of combination, in order to facilitate carrying the wallet of the combination on its own when desired, and/or to facilitate carrying a phone or other item attached to the wallet (or that the wallet is attached to).
Response to Arguments
Applicant’s arguments filed 9/2/2022 have been considered but are largely either not persuasive or are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that Applicant’s arguments regarding the amendments overcoming some of the rejections are persuasive, and as those rejections are no longer present, these arguments will not be further addressed. Examiner notes that some references are no longer present, and as such arguments relating thereto are moot/not relevant to the current rejection, and so will not further address all such arguments at this time but maintains that the previous rejections and combinations of art were proper, and will address such arguments should those references or combinations thereof again be the best prior art to render obvious the claim language.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). This is considered sufficient response to all arguments that relate to the number of references used.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant's arguments (e.g. general statements that the use of alternative rejections is improper and that the office fails to explain where the teaching the office asserts exists) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner maintains that the rejections are made using the best art, which in some cases involves alternatives depending upon the scope of the claims and the particulars of different prior art references.
Applicant's arguments (e.g. general statements that the use of alternative rejections is improper and that the office fails to explain where the teaching the office asserts exists) do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Examiner maintains that the rejections are made using the best art, which in some cases involves alternatives depending upon the scope of the claims and the particulars of different prior art references.
Examiner notes that in view of the amended claim language, the current rejection uses fewer alternative rejections and should be clearer for at least that reason. 
In response to Applicant’s arguments that the office merely baldly asserts that a claimed feature is present without identifying what in the reference is believed to constitute this feature, Examiner maintains that the office action points out with sufficient clarity which parts are referenced and routinely points to particular portions of the prior art’s specification and drawings for their teachings. 
In response to Applicant’s statements regarding merely throwing as much against the wall as possible, Applicant’s claims have varying scope, and so different combinations of prior art references are best used to reject different claims. Additionally, different prior art references may disclose different/additional benefits of a modification to meet the claims, and the best rejection presents both such alternatives to demonstrate that the particular modification is clearly obvious.
In response to Applicant’s arguments that none of the prior art references disclose two pluralities of magnets that are not physically exposed in the article on which they are used, see the Kim reference and its place in the rejections above for details of how it renders this feature obvious.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Examiner maintains that all of the modifications are based upon the teachings of the references and/or other knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure. 
In response to Applicant’s arguments that the office did not address the claim language and read limitations out of the claim, and has not articulated a prima facie case of obviousness for a wallet with magnets attached to the front and back supports of a multi-layer wallet structure, Examiner firstly notes that the new combination based on the amended claim language largely obviates this argument. However, as to the previous rejection, Applicant is apparently reading a narrower meaning into the claim language than the broadest reasonable interpretation (i.e. Applicant’s arguments appear to indicate that Applicant believes the broad term “back support” should be interpreted to require some sort of internal rigid or semi-rigid structure similar to the invention, but the previous rejection made it very clear that the back support was merely taken to be the outer layer of the respective wall of the wallet; similarly the term “attach” is quite broad and encompasses any form of attachment including embedding in the layers, being secured between other adjacent layers or on an opposite layer such that the layers serve as the attachment mechanism or a part thereof, etc). Examiner maintains that the previous rejection indicated that the back support was merely the outer layer of the wallet, and the rejections of claim 8 included magnet structures attached to those walls. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the front and back support provide stiffness and rigidity to the wallet) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes that this is not an admission that the prior art does not disclose this feature, merely that Applicant’s arguments regarding this are entirely irrelevant as the scope of the term “back support” is broader than Applicant argues, and clearly does not require stiffness or rigidity. If Applicant believes that its front/back support or the attachment of the magnets thereto differs from the prior art, Examiner recommends adding limitations relating to this which overcome the prior art, rather than merely arguing that the terms should be interpreted more narrowly without some evidence supporting such narrower interpretation.
In response to applicant's argument that Kim is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kim is in the field of applicant’s endeavor which is attaching accessories to a mobile device, and/or is reasonably pertinent to the particular problem with which the applicant was concerned, which is how to attach a structure to a mobile device (and particularly a magnetic connection to do so, which provides further evidence that Kim’s disclosures related to magnetic connections are relevant to the invention). Examiner maintains that a person of ordinary skill in the art interested in applying a fastener to secure a wallet or other accessory onto an electronic device or its case would look to other fasteners used to attach other accessories to such a device or its case. It is further noted that as to the combinations including Berkley, Berkley clearly indicates the use of magnetic fasteners to attach a wallet to an electronic device/case, but provides insufficient details on its own to provide such, which necessitates one of ordinary skill in the art to look to other references to provide details as to how to provide such magnetic fasteners, and maintains that Kim is one of the type of references a person of ordinary skill in the art would look to for this purpose. 
In response to Applicant’s arguments regarding the combination with Black, although Black is no longer present, to the degree that similar arguments could be made regarding the structure of Case, they will be addressed here. Although Applicant argues that element 200 of Black is not structurally compatible with the other references, no details are provided for this vague assertion. In response to the argument that element 200 is not a divider in any but the loosest possible sense, Examiner respectfully disagrees, and maintains that the term “divider” is quite broad; a “divider” is merely “something that divides” (Divider Definition & Meaning - Merriam-Webster retrieved 11/15/2022), and to divide merely means “to separate into parts, groups, sections, etc.” (Divide Definition & Meaning | Dictionary.com retrieved 11/15/2022), and encompasses structures which are separable (i.e. dividers need not be permanent/integrally formed/etc), and also encompasses structures with openings, small protrusions that separate areas/sections from each other, and the like (i.e. the term “divider” does not require complete separation, many dividers are made of mesh, include openings, or include space to allow passage between the areas they divide). In response to Applicant’s argument that the Black structure does not form two “distinct” compartment spaces, Examiner is uncertain what this means, as the Black structure serves to section off one part of the compartment from another to hold objects in one part and other objects can be held in the other part, and so serves as a divider within the normal definition/broadest reasonable interpretation of that term. If Applicant believes that its divider differs from the prior art, Examiner recommends adding limitations to the divider which overcome the prior art, rather than merely attempting to argue that the term divider should have some nebulously narrower interpretation (nebulous inasmuch as it is unclear to Examiner how much narrower than the normal definition Applicant intends for it to be interpreted) without some evidence as to the particular scope the term should be given and why. 
In response to Applicant’s arguments that Gennodie does not teach a strap formed on a back layer but an independently formed strap that is attachable to the accessory stack, it is first noted that the combination relies on Winn’s disclosure of the strap attached to the back layer, Gennodie was merely provided as an additional motivating reference based on its disclosure of attaching a hand strap to the back of a wallet. Examiner maintains that the layered back section of Gennodie includes the hand strap, and that part of the hand strap is separable (it is noted that the strap is formed as two end portions which are permanently attached and have buckles or the like for removably attaching the central portion of the strap) does not change whether or not it can be considered part of the back section.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734